EXHIBIT 10.18

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”), dated as of June 29, 2017, is by and between NewBevCo, Inc., a
Delaware corporation (“Company”), and Comerica Bank, a Texas banking association
(“Bank”).

 

WITNESSETH:

 

WHEREAS, Company and Bank entered into that certain Second Amended and Restated
Credit Agreement dated as of June 30, 2008 (as amended, restated or otherwise
modified from time to time, the “Agreement”); and

 

WHEREAS, Company and Bank wish to further amend the Agreement;

 

NOW, THEREFORE, Company and Bank agree as follows:

 

1.             The definition of “Termination Date” in Section 1.1 of the
Agreement is amended by deleting the date April 30, 2018 where it appears
therein and replacing it with the date April 30, 2021.

 

2.             The definition of “Eurocurrency-based Rate” is amended and
restated in its entirety as follows:

 

“Eurocurrency-based Rate” means a per annum interest rate which is equal to the
quotient of the following:

 

 

(a)

The LIBOR Rate;

 

divided by

 

 

(b)

1.00 minus the maximum rate (expressed as a decimal) during such Interest Period
at which Bank is required to maintain reserves on “Euro-currency Liabilities” as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.

 

 
 

--------------------------------------------------------------------------------

 

 

3.             The following definitions are added to Section 1.1 of the
Agreement:

 

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including, without limitation, any risk-based capital
guidelines or any interpretation, administration, request, regulation,
guideline, or directive relating to liquidity. For purposes of this definition,
(x) a change in law, treaty, rule, regulation, interpretation, administration or
implementation shall include, without limitation, any change made or which
becomes effective on the basis of a law, treaty, rule, regulation,
interpretation administration or implementation then in force, the effective
date of which change is delayed by the terms of such law, treaty, rule,
regulation, interpretation, administration or implementation, and (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L. 111-203, H.R.
4173) and all requests, rules, regulations, guidelines, interpretations or
directives promulgated thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, issued
or promulgated, whether before or after the date hereof, and (z) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall each be deemed to be a “Change in Law,” regardless
of the date enacted, adopted, issued or implemented.

 

“LIBOR Rate” means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the Eurocurrency-based Rate, the per annum rate
of interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service at or about
11:00 a.m. (London, England time) (or as soon thereafter as practical), two (2)
Business Days prior to the first day of such Interest Period. In the event that
such rate does not appear on Page BBAM of the Bloomberg Financial Markets
Information Service (or otherwise on such Service), the “LIBOR Rate” shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be reasonably selected by Bank, or, in the absence of
such other service, the “LIBOR Rate” shall, instead, be determined based upon
the average of the rates at which Bank is offered dollar deposits at or about
11:00 a.m. (Detroit, Michigan time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank eurodollar market in an amount comparable to the principal amount of
the respective Advance which is to bear interest on the basis of such
Eurocurrency-based Rate and for a period equal to the relevant Interest Period;
provided, however, and notwithstanding anything to the contrary set forth in
this Agreement, if at any time the LIBOR Rate determined as provided above would
be less than zero percent (0%), then the LIBOR Rate shall be deemed to be zero
percent (0%) per annum for all purposes of this Agreement and the other Loan
Documents (the “LIBOR 0% Floor”), except for any portion of any outstanding
Advance(s) hereunder or any principal obligations outstanding under this
Agreement or the other Loan Documents which, at any such time, is/are subject to
any Specified Hedging Agreement, in which case, the LIBOR Rate for such portion
of such Advance(s) and Indebtedness shall be determined without giving effect to
the LIBOR 0% Floor. Each calculation by Bank of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

 
 

--------------------------------------------------------------------------------

 

 

“Specified Hedging Agreement” means any agreement or other documentation between
Borrower and Bank providing for an interest rate swap that does not provide for
a minimum rate of zero percent (0%) with respect to determinations of the LIBOR
Rate for the purposes of such interest rate swap (e.g., determines the floating
amount by using the “negative interest rate method” rather than the “zero
interest rate method” in the case of any such interest rate swap made under any
master agreement or other documentation published by the International Swaps and
Derivatives Association, Inc.).

 

4.            Section 10.4 of the Agreement is deleted in its entirety and
replaced with the following:

 

 

10.4

Laws Affecting Eurocurrency-based Advance Availability. If any Change in Law
shall make it unlawful or impossible for Bank (or its Eurocurrency Lending
Offices) to honor its obligations hereunder to make or maintain any Advance with
interest at the Eurocurrency-based Rate, Bank shall so notify Borrower and the
right of Borrower to convert an Advance or refund an Advance as a
Eurocurrency-based Advance, shall be suspended and thereafter Borrower may
select as Applicable Interest Rates only those which remain available and which
are permitted to be selected hereunder, and if Bank may not lawfully continue to
maintain an Advance to the end of the then current Interest Period applicable
thereto as a Eurocurrency-based Advance, Borrower shall immediately prepay such
Advance, together with interest to the date of payment, and any amounts payable
under Section 10.1 with respect to such prepayment and the applicable Advance
shall immediately be converted to a Prime-based Advance and the Prime-based Rate
shall be applicable thereto.

 

5.             Section 10.5 of the Agreement is modified to delete in its
entirety the language “In the event that any applicable law, rule or regulation
(whether domestic or foreign) now or hereafter in effect and whether or not
currently applicable to Bank or any interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) made by any such
authority, central bank or comparable agency after the date hereof:” and replace
it with the following:

 

“If any Change in Law:”

 

 
 

--------------------------------------------------------------------------------

 

 

6.            Section 10.6 of the Agreement is deleted in its entirety and
replaced with the following:

 

 

10.6

Other Increased Costs. In the event that any Change in Law affects or would
affect the amount of capital or liquidity required or expected to be maintained
by Bank (or any corporation controlling Bank) and Bank determines that the
amount of such capital or liquidity is increased by or based upon the existence
of Bank's obligations or Advances hereunder and such increase has the effect of
reducing the rate of return on Bank's (or such controlling corporation's)
capital as a consequence of such obligations or Advances hereunder to a level
below that which Bank (or such controlling corporation) could have achieved but
for such circumstances (taking into consideration its policies with respect to
capital adequacy and liquidity) by an amount deemed by Bank to be material, then
the Borrower shall pay to Bank, from time to time, upon request by such Bank,
additional amounts sufficient to compensate such Bank (or such controlling
corporation) for any increase in the amount of capital and/or liquidity and
reduced rate of return which Bank reasonably determines to be allocable to the
existence of Bank's obligations or Advances hereunder. A statement as to the
amount of such compensation, prepared in good faith and in reasonable detail by
Bank, shall be submitted by Bank to the Borrower, reasonably promptly after
becoming aware of any event described in this Section 10.6 and shall be
conclusive, absent manifest error in computation.

 

7.            Except as modified hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect. Capitalized terms used but not
defined herein shall have the meanings given them in the Agreement.

 

8.            Company hereby represents and warrants that, after giving effect
to the amendments contained herein, (a) execution, delivery and performance of
this Amendment and any other documents and instruments required under this
Amendment or the Agreement are within Company’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of Company’s
Certificate of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company in Sections 4.1 through
4.17 of the Agreement, as updated by the quarterly financial statements of the
Company and the Parent, are true and correct on and as of the date hereof with
the same force and effect as if made on and as of the date hereof; and (c) no
Default or Event of Default has occurred and is continuing as of the date
hereof.

 

9.             This Amendment shall be effective as of the date set forth above.

 

 

 

(Remainder of page intentionally left blank)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver this amendment as of the day and year first written above.


 

BANK:

 

 

COMPANY:

 

 

 

 

 

 

COMERICA BANK 

 

 

NEWBEVCO, INC.

 

                              By: /s/ Gerald R. Finney, Jr.     By: /s/ George
R. Bracken    Gerald R. Finney, Jr.      George R. Bracken             Its: 
Vice President      Its:  Vice President  

                              

 